Citation Nr: 1737433	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

The Board has recharacterized the issue involving a psychiatric disorder to best reflect the broad scope of this claim as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher rating for his service-connected left ear hearing loss disability and service connection for right ear hearing loss disability and a psychiatric disorder, including PTSD.  In the March 2010 rating decision on appeal, the RO has conceded an inservice stressor based on the evidence that the Veteran served in a theater of combat operations in Southwest Asia and conceded inservice noise exposure based on the Veteran's military occupational specialty as a cannon crewman.  

The Veteran was last afforded a VA examination for his service-connected left ear hearing loss disability in April 2013.  Since then, the Veteran reported during the April 2017 hearing that his hearing has worsened since the April 2013 VA examination.  As the evidence of record suggests his service-connected left ear hearing loss disability has increased in severity since the most recent VA examination in 2013, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran is also claiming service connection for hearing loss of the right ear.  The medical evidence of record has shown that the Veteran does not have a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385.  However, during the April 2017 hearing, the Veteran stated that hearing in both ears has diminished since the last VA examination in April 2013.  In light of the many years since the last VA examination and that the Veteran's inservice noise exposure, another examination is necessary to determine if the Veteran has a current right ear hearing loss disability.  38 C.F.R. § 3.159(c)(4) (2016).

Regarding the Veteran's claim for a psychiatric disorder, the Veteran was afforded a VA examination in March 2010 and was diagnosed as having an anxiety disorder.  The examiner stated that the Veteran did not meet the diagnostic code for PTSD.  Regarding the anxiety disorder diagnosis, the examiner stated that determining whether it was due to or a result of combat or military experience could not be resolved without resorting to mere speculation.  The Board finds this opinion to be inadequate as no rationale was provided for the conclusion reached.  The examiner did not explain why an opinion could not be provided without mere speculation.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Additionally, the VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  

In this case, the Veteran's appeal was originally certified to the Board in November 2013.  Therefore, the Board notes that, while DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition other than PTSD must also be considered using the DSM-IV criteria.

Finally, during the April 2017 hearing, the Veteran stated that he was scheduled to be seen later that day by the Vet Center for treatment for his psychiatric disorder.  Those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed disabilities, including his psychiatric disability and bilateral hearing loss.  After securing the necessary release, obtain these records, including any outstanding VA treatment records and psychiatric treatment records from the Vet Center.  If these records are not available, a negative reply is required.

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected left ear hearing loss disability and to determine whether his right ear hearing loss is related to his military service if a current disability is established.  The Veteran's file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's left ear hearing loss disability and right ear hearing loss and the severity of any and all manifestations found, to include pure tone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected left ear hearing loss disability has on his occupational and daily functioning.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

If a right ear hearing loss disability is established as defined by 38 C.F.R. § 3.385, the examiner must provide an opinion as to whether any degree of the currently diagnosed right ear hearing loss disability is related to the Veteran's military service, including his inservice noise exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Schedule the Veteran for a psychiatric examination by an appropriate examiner to determine the etiology of any currently diagnosed psychiatric disorder.  The Veteran's file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder (diagnosed under DSM-5 and/or DSM-IV) had its onset during, or is related to, active service, including his combat service.  The examiner must also clarify whether he currently has or has ever had a diagnosis of PTSD.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




